Citation Nr: 1530202	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent earlier than October 3, 2014.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a VA RO, which granted the Veteran's claim of entitlement to service connection and assigned an initial 10 percent rating.  A December 2011 rating decision increased the initial evaluation of the Veteran's PTSD to 30 percent, and the Veteran's rating was increased to 50 percent as of October 3, 2014.  


FINDING OF FACT

On May 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claim of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claim of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative, submitted a signed statement in May 2015 stating that he wished to withdraw his claim of entitlement to an increased disability rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to a disability rating in excess of 50 percent for PTSD, to include a rating in excess of 30 percent earlier than October 3, 2014, is dismissed.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


